                       Case 1:20-cv-10620-GAO Document 2 Filed 03/27/20 Page 1 of 1
2 AO 120 (Rev. 3/04)
                             Mail Stop 8                                                  REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                        FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                         ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                              TRADEMARK

                In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
           filed in the U.S. District Court      District of Massachusetts      on the following     ✔ Patents or
                                                                                                     G                   G Trademarks:
DOCKET NO.                      DATE FILED                      U.S. DISTRICT COURT
       1:20-cv-10620                          3/27/2020                                  District of Massachusetts
PLAINTIFF                                                                DEFENDANT
    WILDLIFE ACOUSTICS, INC.                                              FRONTIER LABS PTY., LTD.



        PATENT OR                     DATE OF PATENT
                                                                                   HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                   OR TRADEMARK
1     US 7,782,195                        8/24/2010               Wildlife Acoustics, Inc.

2

3

4

5



                   In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                                  G Amendment              G Answer           G Cross Bill          G Other Pleading
        PATENT OR                     DATE OF PATENT
                                                                                   HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5



                   In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                     (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
